NO. 12-11-00312-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ANTHONY MARES,                                           §        APPEAL FROM THE 3RD
APPELLANT

V.                                                       §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §        ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
        Anthony Mares was convicted by a jury of the offense of aggravated robbery. On
remand from the court of criminal appeals for a new trial on punishment only, Appellant was
sentenced to imprisonment for fifty-eight years and a fine of $5,000. Appellant raises two issues
on appeal. We affirm.


                                                 BACKGROUND
        An Anderson County grand jury indicted Appellant for the offense of aggravated
robbery, committed on or about January 9, 1998. The indictment alleged that during the course
of the robbery, Appellant caused bodily injury to Yin-Lu Yao “by shooting him with a Firearm.”
Appellant pleaded “not guilty” to the offense, but before the trial was held, Yao died due to
“cardiovascular damage.” Ultimately, a jury found Appellant guilty of aggravated robbery, but
there is no indication from the jury‟s verdict whether Appellant was found guilty of shooting
Yao as a principal or as a party.1 We affirmed Appellant‟s conviction on appeal.2

        1
          The charge of the court identified Jessica Whitlock as an accomplice and instructed the jury that it could
not convict Appellant unless it believed her testimony and other evidence “tend[ed] to connect” Appellant with the
crime.
        2
          See Mares v. State, No. 12-99-00278-CR, slip. op. (Tex. App.—Tyler Mar. 31, 2000, no pet.) (not
designated for publication).
       Subsequently, Appellant filed a petition for writ of habeas corpus in which he alleged that
the State violated his right to due process by failing to disclose a statement made by the victim in
1998 to the then-sitting district attorney.    See Ex parte Mares, No. AP-76219, 2010 WL
2006771, at *2 (Tex. Crim. App. May 19, 2010) (not designated for publication). The court of
criminal appeals determined that the State‟s failure to disclose the statement amounted to a
Brady violation and remanded the case for a new trial on punishment. See id. at *4; see
generally Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
       After a new trial on punishment, a jury assessed punishment at fifty-eight years of
imprisonment and a $5,000 fine. This appeal followed.


                            MEANINGFUL AND COMPLETE DEFENSE
       Appellant presents two issues on appeal relating to the trial court‟s exclusion of a
statement made by the victim, Yin Lu Yao (Yao), to the then-sitting district attorney, Jeff
Herrington. In his first issue, Appellant contends that the trial court violated the United States
Constitution by denying him the opportunity to present a meaningful and complete defense when
it refused to allow Yao‟s potentially exculpatory statement to be presented to the jury.
Constitutional Guarantees
       “Whether rooted directly in the Due Process Clause of the Fourteenth Amendment . . . or
in the Compulsory Process or Confrontation Clauses of the Sixth Amendment[,] the Constitution
guarantees criminal defendants „a meaningful opportunity to present a complete defense.‟”
Crane v. Kentucky, 476 U.S. 683, 690, 106 S. Ct. 2142, 2146, 90 L. Ed. 2d 636 (1986) (quoting
California v. Trombetta, 467 U.S. 479, 485, 104 S. Ct. 2528, 2532, 81 L. Ed. 2d 413 (1984)).
       Rulemakers have broad latitude to constitutionally establish rules excluding evidence
from criminal trials, but their authority to establish such rules is not unlimited. See Holmes v.
South Carolina, 547 U.S. 319, 324, 126 S. Ct. 1727, 1731, 164 L. Ed. 2d 503 (2006); United
States v. Scheffer, 523 U.S. 303, 308, 118 S. Ct. 1261, 1264, 140 L. Ed. 2d 413 (1998); Potier v.
State, 68 S.W.3d 657, 659 (Tex. Crim. App. 2002). Evidence rules that “infring[e] upon a
weighty interest of the accused” and are “„arbitrary‟ or „disproportionate to the purposes they are
designed to serve‟” are unconstitutional. See Scheffer, 523 U.S. at 308, 118 S. Ct. at 1264
(citations omitted); Potier, 68 S.W.3d at 659-60. Thus, the constitutional right to a “meaningful
opportunity to present a complete defense” is qualified by the requirement that the defendant‟s



                                                 2
evidence be relevant and not excluded by an established evidentiary rule. Davis v. State, 313
S.W.3d 317, 329 n.26 (Tex. Crim. App. 2010).
        There is no constitutional right to present favorable evidence in any form a defendant
desires, and the right to a meaningful and complete defense is not violated every time a rule
excludes favorable evidence. See Scheffer, 523 U.S. at 316-17, 118 S. Ct. at 1268-69; Potier, 68
S.W.3d at 659. The hearsay doctrine is one such rule and is designed to exclude out-of-court
statements offered for their truth that pose any of the four hearsay dangers of “faulty perception,
faulty memory, accidental miscommunication, or insincerity.” Fischer v. State, 252 S.W.3d
375, 378 (Tex. Crim. App. 2008).3 A statement that qualifies as hearsay but does not fall under
one of the exceptions provided by the rules of evidence or other statutory authority is
inadmissible. See TEX. R. EVID. 802. Generally, the rule requiring the exclusion of hearsay is
not arbitrary or disproportionate to its purpose because the rule prevents the admission of
statements that are regarded as inherently unreliable. See id.; State v. Kaiser, 822 S.W.2d 697,
700 (Tex. App.—Fort Worth 1991, writ ref‟d).
Exclusion of Evidence
        “[E]videntiary rulings rarely rise to the level of denying the fundamental constitutional
rights to present a meaningful defense.” Potier, 68 S.W.3d at 663. But the improper exclusion
of evidence may establish a constitutional violation (1) when a state evidentiary rule
categorically and arbitrarily prohibits the defendant from offering relevant evidence that is vital
to his defense; or (2) when a trial court erroneously excludes relevant evidence that is a vital
portion of the case and the exclusion effectively precludes the defendant from presenting a
defense. Ray v. State, 178 S.W.3d 833, 835 (Tex. Crim. App. 2005). In the first category, the
constitutional infirmity is in the arbitrary rule of evidence itself. Hammer v. State, 296 S.W.3d
555, 561 n.8 (Tex. Crim. App. 2009). In the second category, the evidentiary rule itself is
appropriate, but the trial court erroneously applies it to exclude admissible evidence to such an
extent that it effectively prevents the defendant from presenting his defensive theory. Id.
        The exclusion of a defendant‟s evidence will be constitutional error only if the evidence
forms such a vital portion of his case that exclusion effectively precludes the defendant from
presenting a defense. See Potier, 68 S.W.3d at 665. If a defendant is not prevented from


        3
           Hearsay is “a statement, other than one made by the declarant while testifying at the trial or hearing,
offered in evidence to prove the truth of the matter asserted.” TEX. R. EVID. 801(d).


                                                        3
presenting the substance of his defense to the jury, the court will not find error. Id. at 666. We
review a trial court‟s decision to admit or exclude evidence for abuse of discretion. See Tillman
v. State, 354 S.W.3d 425, 435 (Tex. Crim. App. 2011).
Discussion
       Appellant sought to introduce a statement made to the then-sitting district attorney by the
victim purporting to identify Appellant‟s co-defendant, Jessica Whitlock (now French), as the
shooter. Appellant was unaware of the statement when he was originally tried in 1999. It was
not until several years after Yao died and Appellant was found guilty that he learned of the
statement. It was this Brady violation that prompted the court of criminal appeals to grant
Appellant a new trial on punishment. See Ex parte Mares, 2010 WL 2006771, at *3-4.
       Appellant contends that because the statement was not disclosed until several years after
it was taken and after the victim had died, he was unable to present the exculpatory evidence in
any other admissible form. Had the State timely provided the statement, Appellant contends, he
“could have interviewed Mr. Yao and perhaps obtained a signed statement that memorialized
what he told Herrington.” Appellant argues further that he “could have also petitioned the trial
court to allow him to take Mr. Yao‟s deposition, thereby preserving the evidence in admissible
form if Mr. Yao became unavailable to testify, as he did.” Thus, Appellant argues that the
hearsay rule is arbitrary and capricious as applied in this case.
   1. The Evidence
       During Appellant‟s new trial on punishment, the State presented testimony from a variety
of witnesses including the case investigator, L.H. Marrs; the victim‟s wife, Su Chen Yao;
Appellant‟s co-defendant, Jessica Whitlock; and Appellant‟s ex-girlfriend, Melissa Redfern (now
Elrod). The evidence showed that Appellant and his then-girlfriend, Jessica Whitlock, robbed
Chang‟s Chinese Restaurant on January 9, 1998.
       Marrs testified that during his investigation, he obtained a statement from Whitlock in
which she told him that Appellant shot Yao. Marrs believed that Appellant was the shooter.
Marrs explained that the weapon used to shoot Yao was a “single action weapon,” requiring a
certain amount of strength to pull the “slide” back in order to put a round into the gun‟s chamber.
Marrs then testified that his investigation revealed that Appellant had previously fired the
weapon, but there was no information that Whitlock had ever fired it. He explained further that
it would have taken “a substantial amount of strength” to bring the slide of the gun to a full



                                                  4
backward motion to cause the gun to function properly and he did not believe that Whitlock
possessed the strength or dexterity to do so. Marrs‟s investigation included an interview of the
victim‟s wife, Su Chen Yao (Su Chen), in which she described the gunman as being shorter than
she was, but said she did not see who shot her husband. Although Su Chen‟s precise height was
never stated, Marrs confirmed that she is “a very short woman.”
       Su Chen did not testify at the new punishment trial, but her testimony from Appellant‟s
original trial was read to the jury.4 Su Chen testified that a person wearing a mask and carrying a
gun entered the restaurant and demanded money. She also testified that she heard a man‟s voice,
“speak loudly[,„]I want money.[‟]” Su Chen screamed when the gunman entered the restaurant
and Yao came out of the kitchen. The gunman pointed the gun at Yao, but then ran away, with
Yao in close pursuit. Su Chen ran outside to see what happened and found her husband lying on
the ground bleeding, but not speaking.
       Appellant‟s co-defendant, Jessica Whitlock, also testified during the new trial on
punishment. Whitlock testified that approximately one week before the robbery, she went with
Appellant to a park where he shot the gun that was used during the robbery. She also testified
that while they were at the park, Appellant never showed her how to use the gun, nor did she fire
the gun. In describing the events leading up to the robbery, Whitlock testified that she had lied
in her testimony at Appellant‟s original trial.              She stated that her testimony in 1999 that
Appellant was the individual wielding the gun inside the restaurant was untrue.               In 1999,
Whitlock also stated that it was her idea to rob the restaurant, but she recanted that testimony
during the new trial on punishment. Whitlock explained that she lied as an effort to gain a
favorable plea bargain from the State. Whitlock‟s charge was reduced from aggravated robbery
to robbery and she was placed on shock probation. However, Whitlock failed to successfully
complete the conditions of her probation and served a prison sentence for the robbery.
       Whitlock testified that she took “the mask and gloves . . . as well as the gun” from
Appellant and went inside the restaurant. Whitlock confirmed that this was contrary to her
testimony in the original trial. She also testified that once Yao came out of the kitchen, they
were “almost face to face,” and that she was “probably just as scared as he was.” Whitlock tried




       4
           Appellant agreed to the reading of Su Chen‟s testimony.


                                                         5
to cock the gun, but did not have the strength, and when she realized that, she ran away.5 When
she exited the restaurant, Appellant was waiting at the corner and she handed him the gun and
“kept running.” As she was running away, Whitlock heard a gunshot, but did not personally see
Appellant shoot Yao. Whitlock adamantly denied shooting Yao, which was consistent with prior
statements she had made regarding the incident.
        The State‟s last witness was Melissa Redfern, one of Appellant‟s ex-girlfriends. Prior to
the robbery, Redfern and Appellant ended their relationship, and Appellant wrote her a letter
apologizing for the breakup. In the letter, Appellant talked about a woman named “Leanne,” and
explained that she was easy access to “good free meth, and I wanted my revenge.” He also wrote
as follows:


        I had talked to her once and she said she had a dream that I was only being nice to her so that she
        would trust me, and then I could kill her. I was going to make that dream come true. It‟s sad what
        I now know I‟m capable of doing. Some would say that I couldn‟t do it, but there is one who
        knows that I would. Let me tell you about it. You probably don‟t want to know this because it
        has to do with Leanne, but it tells about my state of mind, also. When we stayed with you and
        Tina, Leanne and I went to Dallas. I believe I told you that much, and on the way there, this lady
        was walking down the access road and I wanted to kill her just to see what it felt like. I kept
        driving past her and turning around to go back, and then I finally stopped and picked her up. . . .
        When I stopped, she got out and ran off. Needless to say, I was mad about it, and I stayed mad for
        a few hours. This is all true, sad, and scary when you think about it because this is me, Anthony.



The State rested at the conclusion of Redfern‟s testimony.
    2. Appellant’s Bill of Exception
        In a pretrial hearing, the trial court ruled that it would not allow testimony from the
former district attorney regarding a statement that Yao made to him. As a result, Appellant
submitted a bill of exception in which he contended that if the trial court had allowed him to call
Jeff Herrington as a witness, Herrington would have testified that while he was serving as
Anderson County District Attorney in 1998, he traveled to Houston and interviewed Yao about
the robbery. Appellant also stated that Herrington


        would further testify that Mr. Yao told him the person who shot him was unfamiliar with the use
        of a gun, and the person who shot him was clearly the shorter of the two persons he encountered

        5
            Marrs‟s testimony revealed that a live bullet was found inside the restaurant. On direct examination,
Whitlock testified that she was not paying attention when she tried to pull the slide back and the bullet somehow
came out of the gun. She testified that she was “not able to cock [the gun],” and that the bullet found on the floor
inside the restaurant was not caused by her “pull[ing] the trigger on Mr. Yao.”


                                                         6
         that night[, and that] Mr. Herrington would further testify that he formed the opinion that Jessica
         Whitlock, not Mr. Mares, is the person who shot Mr. Yao, based on his interview with Mr. Yao. 6



Appellant offered Whitlock‟s and Appellant‟s book-in sheets, which showed Whitlock‟s height
as 5ꞌ2ꞌꞌ and Appellant‟s height as 5ꞌ10.ꞌꞌ Appellant then asked the court to take judicial notice of
the written stipulation filed in January 2009, which contained the same facts as Appellant‟s
recitation to the trial court.
         At the conclusion of Appellant‟s bill, the State offered State‟s Exhibit E, which was the
witness statement Investigator Marrs had obtained from Yao on March 4, 1998. The statement
provides in relevant part as follows:


         I saw a masked man stealing some money[.] I was behind the buffet table. I could not tell if it
         was a man or woman because he was wearing a mask. The person was little taller than I am; I am
         five foot six inches. I could not tell much about the weight. As soon as I got the buffet table the
         gunman come to the front of the counter away from the register. I told the person don‟t take the
         money or something like that; I think I said Money! Money! Like that. The gunman pointed the
         gun at me. The person did not say anything and ran out of the door. I ran after the gunman. I
         chased the gunman out and onto the sidewalk and we turned to my right. The gunman goes
         around the corner and I chased. I turned the corner and I tripped and fell. I saw the one I was
         chasing. I was trying to get up and as I began to get up I saw another masked person about ten to
         fifteen feet behind the person I was chasing. The second person and the person I was chasing had
         stopped running. Both were wearing dark clothes but I am not sure of the color. When I ran
         around the corner I saw the guy standing at the back door of the restaurant by the steps and the
         other one was [illegible] the alley way. I fell and the guy by the steps shot me as I was in process
         of getting to my feet.



    3. Analysis
         Both parties agree, as do we, that Yao‟s statement is hearsay. Thus, we are concerned
with whether Yao‟s statement was a “vital portion” of Appellant‟s case and whether its exclusion
effectively prevented Appellant from presenting a defense. See Crane, 476 U.S. at 690, 106 S.
Ct. at 2146; Ray, 178 S.W.3d at 835. Appellant directs our attention to the Supreme Court‟s
rulings in Chambers v. Mississippi and Green v. Georgia to support his contention that the
application of the hearsay rule in this instance is unconstitutional. See generally Chambers v.



         6
            Herrington believed Whitlock was the shooter because she is significantly shorter than Appellant and
testified that she had never fired the weapon previously. Herrington, however, did not note his belief in the file or
share the information with Appellant‟s attorney. Shortly thereafter, Herrington was replaced as district attorney by
Doug Lowe. Lowe reviewed the file and concluded that Appellant shot Yao. Because it was not noted in the file,
Lowe did not know of Herrington‟s interview with Yao, and therefore did not inform Appellant‟s attorney of it.


                                                          7
Mississippi, 410 U.S. 284, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973); Green v. Georgia, 442 U.S.
95, 99 S. Ct. 2150, 60 L. Ed. 2d 738 (1979).
       In Chambers, a murder defendant called a witness who had previously confessed to the
murder. Chambers, 410 U.S. at 291, 93 S. Ct. at 1044. When the witness repudiated the
confession, the defendant was prohibited from impeaching the witness‟s testimony with the prior
confession because of the state‟s voucher rule, which barred parties from impeaching their own
witnesses. Id., 410 U.S. at 291, 93 S. Ct. at 1044. The defendant also was prohibited from
presenting the testimony of three other witnesses who had heard the first witness make self-
incriminating statements because the state‟s hearsay rules did not include an exception for
statements against penal interest. Id., 410 U.S. at 292-93, 93 S. Ct. at 1044-45. The Supreme
Court held that the combined effect of the state‟s voucher rule and hearsay rule denied the
defendant a trial “in accord with traditional and fundamental standards of due process.” Id., 410
U.S. at 302, 93 S. Ct. at 1049. The Court further stated that “the hearsay rule may not be applied
mechanistically to defeat the ends of justice.” Id., 410 U.S. at 302, 93 S. Ct. at 1049.
       In Green, the defendant was indicted for rape and murder along with a second defendant,
but Green and his co-defendant were tried separately. Green, 442 U.S. at 95, 99 S. Ct. at 2151.
Green sought to introduce testimony from a witness who had testified at his co-defendant‟s trial
that Green‟s co-defendant had admitted to murdering the victim outside of Green‟s presence.
Id., 442 U.S. at 96, 99 S. Ct. at 2151. The trial court excluded the witness‟s testimony, ruling
that it was hearsay and inadmissible because the state rules did not include an exception for
statements against penal interest. Id., 442 U.S. at 96 n.1, 99 S. Ct. at 2151 n.1. The Supreme
Court held that the evidence was “highly relevant to a critical issue” in the punishment of the
defendant and substantial reasons existed to assume its reliability. Id., 442 U.S. at 97, 99 S. Ct.
2151. Thus, the Supreme Court held that the defendant had been denied a fair trial. Id., 442
U.S. at 97, 99 S. Ct. 2152, 60 L. Ed. 2d 738.
       In both Chambers and Green, the Supreme Court emphasized the reliability of the
excluded statements.    The statements were (1) made spontaneously to close acquaintances
shortly after the murder occurred, (2) corroborated by other evidence, (3) direct, and (4) self-
incriminatory. See Chambers, 410 U.S. 292-93, 93 S. Ct. at 1044-45; Green, 442 U.S. at 97, 99
S. Ct. 2151-52. Similar assurances of reliability are not present here. See Fuller v. State, 829
S.W.2d 191, 208 (Tex. Crim. App. 1992). Yao‟s statement was not spontaneous, but was the



                                                 8
result of an interview conducted by Herrington at an unknown time and under unknown
circumstances.7 Yao‟s statement is not corroborated, does not directly identify Whitlock as the
shooter, and is not self-incriminatory. See Chambers, 410 U.S. at 292-93, 93 S. Ct. at 1044-45;
Green, 42 U.S. at 97, 99 S. Ct. at 2152. Other factors showing a lack of reliability in Yao‟s
statement to Herrington include that (1) Yao spoke English poorly, (2) Yao experienced a
difficult recovery from his injuries arising out of the robbery and a later automobile accident, (3)
in a March 4, 1998 interview, Yao told Marrs the shooter was taller than he (Yao) was, and (4)
Herrington would be testifying in court about a statement Yao made to him more than ten years
ago. See Fisher, 252 S.W.3d at 378 (dangers of hearsay include faulty perception and memory,
accidental miscommunication, and insincerity).
        Moreover, unlike Chambers and Green, the exclusion of Yao‟s statement did not prevent
Appellant from presenting his defense, nor did the exclusion of the statement “significantly
undermine fundamental elements” of Appellant‟s defense. See Potier, 68 S.W.3d at 666. The
excluded evidence in Chambers and Green provided direct evidence of the shooter‟s identity
and therefore of the defendant‟s innocence. See generally Chambers, 410 U.S. 284, 93 S. Ct.
1038; Green, 442 U.S. 95, 99 S. Ct. 2150. In this case, however, the State presented no direct
evidence of the shooter‟s identity.
        Although Investigator Marrs testified that he believed Appellant was the shooter, the jury
was free to disregard Marrs‟s opinion. Marrs‟s opinion was based on the fact that Whitlock did
not have the strength, ability, or knowledge to correctly fire the gun used during the robbery.
But Whitlock testified that she was the individual who entered the restaurant with the gun where
live ammunition was found, that she was familiar with the concept of how to operate a gun, and
that she went with Appellant to the park when he practiced shooting the gun. Whitlock had also
admitted to lying about the events surrounding the robbery on prior occasions in an effort to
curry favor with the State. Specifically, Whitlock testified that when she realized that she could
stand trial as an adult, “[her] story changed.”
        Appellant‟s defense was that he was not the individual who shot Yao during the robbery.
Due to Whitlock‟s history of untruthfulness, the jury could have believed that Whitlock had the
ability and knowledge to operate the gun during the robbery.                  The jury could have also

        7
          From the record, we know that the conversation occurred in Houston sometime in 1998. However, we do
not know the month the conversation occurred or Yao‟s medical condition during the conversation.




                                                     9
disbelieved Whitlock‟s testimony that she never pulled the trigger when pointing the gun at Yao.
Had Yao‟s statement to Herrington been admitted, Whitlock‟s credibility would still have been at
issue because Yao‟s statement to Marrs identified both individuals as wearing masks (Whitlock
testified that she “took the mask” from Appellant before entering the restaurant) there was only
one mask) and that the “second person” he saw was the person who shot him. At best, Yao‟s
statements to Herrington and Marrs were inconclusive as they related to the shooter‟s identity.
Yao‟s statement did not form such a vital portion of Appellant‟s case that he was effectively
precluded from presenting a defense. See Potier, 68 S.W.3d at 665. Furthermore, the exclusion
of Yao‟s statement did not prevent Appellant from presenting the substance of his defense to the
jury—that Whitlock, not Appellant, shot Yao. See id., 68 S.W.3d at 666. The trial court did not
abuse its discretion in excluding Yao‟s statement.         See Tillman, 354 S.W.3d at 435.
Accordingly, we overrule Appellant‟s first issue.


                   STATE’S RIGHT TO OBJECT TO EXCULPATORY EVIDENCE
       In his second issue, Appellant contends that the State should not be allowed to violate
Brady and then “hide behind the hearsay rule to prevent the admissibility of [the] exculpatory
evidence it failed to disclose.” Appellant argues that the doctrine of forfeiture by wrongdoing
prevents the State from objecting to the admission of Yao‟s hearsay statement.
Forfeiture by Wrongdoing
       The doctrine of forfeiture by wrongdoing is an equitable exception to the Confrontation
Clause of the Sixth Amendment. See Crawford v. Washington, 541 U.S. 36, 62, 124 S. Ct.
1354, 1370, 158 L. Ed. 2d 177 (2004); Reynolds v. United States, 98 U.S. 145, 158, 25 L. Ed.
244 (1879). The Confrontation Clause bars the admission of testimonial statements of witnesses
who do not appear at trial, unless they are unavailable to testify and the defendant had a prior
opportunity for cross-examination. Kelly v. State, 321 S.W.3d 583, 603 (Tex. App.—Houston
[14th Dist.] 2010, no pet.) (citations omitted).    Thus, under the forfeiture by wrongdoing
doctrine, the party “cannot complain if competent evidence is admitted to supply the place of that
which he has kept away” if a witness is absent by that party‟s own wrongful procurement.
Reynolds, 98 U.S. at 158.
       Forfeiture by wrongdoing is based on the principle that “any tampering with a witness
should once [and] for all estop the tamperer from making any objection based on the results of



                                               10
his own chicanery.” Gonzalez v. State, 195 S.W.3d 114, 117 (Tex. Crim. App. 2006) (citations
omitted). The doctrine has been applied to allow out-of-court statements into evidence when the
witness was made unavailable by a party‟s intimidation, bribery, or violence. See id. at 118. A
party establishes the other party‟s forfeiture by wrongdoing when it demonstrates (1) the
declarant‟s unavailability (2) as a result of the opposing party‟s act of misconduct. Id. at 120.
Discussion
       Appellant‟s contention that the doctrine of forfeiture by wrongdoing is applicable to the
State is misplaced. The Confrontation Clause is a protection afforded to defendants at trial, not
the state. See U.S. CONST. amend. VI. Thus, exceptions to the Confrontation Clause apply only
to defendants. See id. Appellant has not cited any authority, nor have we been able to locate
any, for imposing the forfeiture by wrongdoing doctrine upon the State.
       Even if we assume that the doctrine can be applied against the State, the State‟s conduct
in this case does not result in forfeiture by wrongdoing. To establish forfeiture by wrongdoing,
Appellant would have had to demonstrate that Yao‟s unavailability was the result of the State‟s
misconduct. This he did not do.
       Yao died due to “cardiovascular damage.” According to the record, Yao was in good
health before being shot during the robbery. While recovering from his gunshot wound, he was
involved in an automobile accident.        Yao‟s health quickly deteriorated, and he died on
September 16, 1998. None of Yao‟s injuries were inflicted by the State.
       “Every rule of evidence works a hardship on some litigants part of the time, and it is easy
to sympathize with the frustration of any party whose most promising strategy turns out to be
objectionable under the law.” Fuller, 829 S.W.2d at 207. But the courts “are not at liberty to
relieve every such disappointment with an ad hoc suspension of the Rules.” Id. We understand
Appellant‟s argument that the State should not be permitted to hide behind the hearsay rule after
violating Brady as an argument relating to the fundamental fairness of his trial. But Appellant
has not cited any instances in which the state was prevented from objecting to the admissibility
of evidence because it had previously committed a Brady violation. And we have found no
authority to support such a proposition.
       In Cook v. State, the court of criminal appeals addressed “whether prosecutorial
misconduct, magnified by the passage of over fourteen years and the death of a key witness, can
so degrade the normal workings of justice that a fair trial becomes impossible and thus retrial is



                                                 11
forbidden under due process and due course of law principles.” Cook v. State, 940 S.W.2d 623,
625 (Tex. Crim. App. 1996). In that case, the record showed that prosecutorial and police
misconduct “tainted [the] entire matter from the outset,” causing the defendant to be subjected to
three separate trials. Id. at 627. When Cook appealed after his third trial, the evidence showed
that the State used testimony from a deceased witness whose testimony at trial contradicted his
testimony before the grand jury and a statement that he made to police. Id. The court concluded
that use of the deceased witness‟s testimony at trial cast serious doubt as to the fairness and
reliability of the appellant‟s third trial. Id. As a result, the court reversed the appellant‟s
conviction and remanded for a fourth trial. Id. The court also held that the State would not be
permitted to use any of the aforementioned prior testimony at retrial. Id. at 628. The court
reasoned that any statements or testimony from the deceased witness were tainted by the State‟s
prior misconduct, which could not be corrected by cross-examination or other means and that
due process and fundamental fairness precluded the use of that witness‟s statements in any
retrial. See id. In remanding the case, the court acknowledged that the passage of time plus the
State‟s misconduct “may well complicate appellant‟s construction of a defense,” but stated that
the record did not support that the construction of a defense would be impossible, even at such a
later date. Id.
        We have considered the facts of this case in light of the egregiousness of the misconduct
in Cook and the court‟s determination that Cook could still receive a fair trial despite the
exclusion of a deceased witness‟s testimony on retrial. Having done so, we conclude that the
State‟s ability to object to the admissibility of Yao‟s statement did not render Appellant‟s trial
unfair. See id. Here, the State did not introduce any statement made by Yao, and if it had,
Appellant would have been entitled to impeach that evidence with Yao‟s statement to
Herrington. See TEX. R. EVID. 806. Moreover, Appellant was able to present the substance of his
defense by cross-examination of the State‟s witnesses.         See Potier, 68 S.W.3d at 666.
Consequently, Appellant was not deprived of the opportunity to present a defense in this case
and was not deprived of a fair trial because of the State‟s hearsay objection. The trial court
properly declined Appellant‟s invitation to apply the forfeiture by wrongdoing doctrine against
the State under the facts of this case. We overrule Appellant‟s second issue.




                                               12
                                                    DISPOSITION

         Having overruled Appellant‟s first and second issues, we affirm the judgment of the trial
court.


                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered September 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                          13
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 25, 2013


                                          NO. 12-11-00312-CR


                                        ANTHONY MARES,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee


                             Appeal from the 3rd Judicial District Court
                           of Anderson County, Texas (Tr.Ct.No. 24573)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.